Grant, J.
(after stating the facts). We held in Albring v. Ward, 137 Mich. 352, that heirship, except that based upon consanguinity, can be created only by a constitutional law.
If executed articles of adoption under a void law are not a sufficient basis to make one a legal heir and to constitute an agreement to convey land, certainly an agreement to adopt and to take steps, if necessary, to secure such adoption, cannot be made the basis of an agreement to convey land, and cannot be held to be sufficient to take the place of adoption under a constitutional law.
Mrs. English did not agree to adopt the child. Mr. English never did adopt her, and took no steps to that end. *181Complainant knew, when a mere child, that she was not the daughter of her foster parents. All conveyances from her foster parents to her by gift named her as Stella May Bunker.
If complainant bases her right of action upon the written contract, then all statements made by Mr. and Mrs. English as to their feeling towards complainant and her relation toward them are incompetent evidence, because the writing is clear, and must speak for itself. Upon its face there is nothing in it which in law bound Mr. English to make the child his lawful heir, or to convey to her any property. It may have been the equivalent of an apprenticeship until she was 21 years of age. If so, Mr. English fully performed it by supporting, caring for, and educating her during the time specified. The case is ruled by Albring v. Ward, supra.
The decree is affirmed, with costs.
The other Justices concurred.